Locorr Investment Trust Rule 10f-3 Report Overview Rule 10f-3 of the 1940 Act permits a Fund to purchase securities from an underwriting syndicate in which affiliated persons to the Fund act as a syndicate manager or member.The Board must review all transactions pursuant to Rule 10f-3 on a quarterly basis. Representation The Funds entered into the following Rule 10f-3 transactions during the year ended December 31, 2012: Broker Fund Description of Security Trade Date Settlement Date Buy/Sell Cusip Quantity Purchase Price Issue Size List of Underwriters Barclays Capital LoCorr Long/Short Commodities Strategy Fund Kellogg Co., 1.750%, 5/17/2017 05/14/2012 05/17/2012 Buy 487836BH0 Barclays Capital Citigroup Global Markets Ltd. JPMorgan Securities US Bancorp Invesetments, Inc. Wells Fargo Securities, LLC Deutsche Bank Securities, Inc. Goldman Sachs & Co. Mitsubishi UFJ Securities USA Mizuho Securities USA, Inc. Rabo Securities USA, Inc. JPMorgan Securities LoCorr Long/Short Commodities Strategy Fund Kraft Foods Group, Inc., 1.630%, 6/4/2015 05/30/2012 06/04/2012 Buy 50076QAH9 Barclays Capital Citigroup Global Markets Ltd. Credit Suisse Securities USA LLC Deutsche Bank Securities, Inc. Goldman Sachs & Co. HSBC Securities JPMorgan Securities RBS Securities, Inc. Wells Fargo Securities, LLC Banco Bilbao Vizcaya BNP Paribas Securities Corp. Credit Agricole Securities USA Merrill Lynch Pierce Fenner & Smith, Inc. Mitsubishi UFJ Securities USA Mizuho Securities USA, Inc. RBC Capital Markets UBS Securities LLC Blaylock Robert Van LLC US Bancorp Invesetments, Inc. Williams Capital Group LP JPMorgan Securities LoCorr Long/Short Commodities Strategy Fund Ingredion, Inc., 1.800%, 9/25/2017 09/17/2012 09/20/2012 Buy 457187AA0 Citigroup Global Markets, Inc. JPMorgan Securities Ltd. Merrill Lynch Pierce Fenner & Smith, Inc. BB&T Capital Markets BMO Capital Markets Corp. Fifth Third Securities, Inc. Lloyds Securities, Inc. Mizuho Securities USA, Inc. PNC Capital Markets Rabo Securities USA, Inc. US Bancorp Invesetments, Inc. Wells Fargo Securities, LLC
